Citation Nr: 0828874	
Decision Date: 08/25/08    Archive Date: 09/02/08

DOCKET NO.  05-06 756A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether a claim for entitlement to service connection for a 
back disability should be reopened or reconsidered, and if 
so, whether the claim should be granted.


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1979 to March 
1982 and from June 1987 to October 1987.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina.


When the case was previously before the Board, it was 
remanded for additional development.  The case has since been 
returned to the Board for further appellate action.


FINDINGS OF FACT

1.  In an unappealed June 2002 rating decision, service 
connection was denied for a back disability.

2.  Thereafter, official service department records were 
forwarded to VA by the service department in response to VA's 
earlier request for service records; these records existed at 
the time of the June 2002 rating decision and the RO's 
inability to obtain the records at an earlier time was not 
due to the veteran's failure to provide the RO with 
sufficient information.  


CONCLUSION OF LAW

The criteria for reconsidering the veteran's claim for 
service connection for back disability have been met.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(c) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 
20.1103.  Pursuant to 38 U.S.C.A. § 5108, a finally 
disallowed claim may be reopened when new and material 
evidence is presented or secured with respect to that claim.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and Material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).

Notwithstanding any other section in this part, at any time 
after VA issues a decision on a claim, if VA receives or 
associates with the claims file relevant official service 
department records that existed and had not been associated 
with the claims file when VA first decided the claim, VA will 
reconsider the claim, notwithstanding paragraph (a) of this 
section.  Such records include, but are not limited to: (i) 
Service records that are related to a claimed in-service 
event, injury, or disease, regardless of whether such records 
mention the veteran by name, as long as the other 
requirements of paragraph (c) of this section are met; (ii) 
Additional service records forwarded by the Department of 
Defense or the service department to VA any time after VA's 
original request for service records; and(iii) Declassified 
records that could not have been obtained because the records 
were classified when VA decided the claim.  38 C.F.R. 
§ 3.156(c)(1).

Paragraph (c)(1) of this section does not apply to records 
that VA could not have obtained when it decided the claim 
because the records did not exist when VA decided the claim, 
or because the claimant failed to provide sufficient 
information for VA to identify and obtain the records from 
the respective service department, the Joint Services Records 
Research Center, or from any other official source.  
38 C.F.R. § 3.156(c)(2).

Analysis

The veteran was denied entitlement to service connection for 
a back disability in an unappealed rating decision dated in 
June 2002.  In July 2002, additional official service 
department records were received.  These records existed when 
the claim was adjudicated in June 2002, and they were 
provided by the service department to the RO pursuant to the 
RO's earlier request for service records.  In addition, the 
unavailability of the records at the time of the June 2002 
decision was not due to any failure on the veteran's part.  
Therefore, reconsideration of the claim is in order. 


ORDER

The Board having determined that reconsideration of the claim 
for service connection for a back disability is in order, the 
benefit sought on appeal is granted to this extent.


REMAND

The record reflects that the veteran was awarded disability 
benefits by the Social Security Administration in November 
1994.  He informed a VA examiner in April 2003 that this 
award of disability benefits was based in part on his back 
disability.  Therefore, records potentially supportive of his 
service connection claim might be in the possession of the 
Social Security Administration.  The record does not reflect 
that the RO has attempted to obtain records from the Social 
Security Administration.

Unfortunately, for the most part, the service medical records 
are unavailable.  The post-service medical evidence does show 
that the veteran currently has a back disability; however, 
the veteran has not been afforded a VA examination to 
determine whether the current disability is related to 
service.  In the Board's opinion, the medical evidence 
currently of record is not sufficient to decide this claim 
and there is a reasonable possibility that a VA examination 
would result in evidence to substantiate the claim.

In light of these circumstances, this case is REMANDED to the 
RO or the Appeals Management Center (AMC), in Washington, 
D.C., for the following actions:

1.  The RO or the AMC should obtain a 
copy of the Social Security 
Administration awarding the veteran 
disability benefits and a copy of the 
record upon which the award was based.

2.  The RO or the AMC should undertake 
appropriate development to obtain a copy 
of any other outstanding medical records 
pertaining to treatment or evaluation of 
the veteran's back.  If it is 
unsuccessful in obtaining any pertinent 
evidence identified by the veteran, it 
should so inform the veteran and request 
him to provide the outstanding evidence.

3.  Then, the veteran should be afforded 
a VA examination by a physician with 
appropriate expertise to determine the 
nature and etiology of any currently 
present back disability.  The claims file 
must be provided to and reviewed by the 
examiner.  Any indicated studies should 
be performed. 

Based upon the examination results and 
the review of the claims file, the 
examiner should provide an opinion with 
respect to each currently present back 
disorder as to whether there is a 50 
percent or better probability that the 
disorder originated during active duty or 
is otherwise etiologically related to 
active duty.  The rationale for all 
opinions expressed must also be provided.

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the appellant's claim based 
on a de novo review of the record.  If 
the benefit sought on appeal is not 
granted to the appellant's satisfaction, 
a supplemental statement of the case 
should be issued, and the appellant 
should be afforded the requisite 
opportunity to respond before the claims 
file is returned to the Board for further 
appellate action.

By this remand the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


